KRUEGER, Judge.
The appellant was tried and convicted of the offense of robbery by assault, and his punishment was assessed at confinement in the state penitentiary for life.
 The record is before us without any statement of facts or bills of exception. The ■indictment upon which the appellant was tried' and convicted seems to be in due form.' Therefore, no question is presented for review. We find, however, an affidavit filed in this court on the 28th day of November, 1934, to- the effect that appellant had escaped from the jail in Dickens county. The affidavit seems to be insufficient to justify this court in dismissing the appeal.
No error appearing in the record, the judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.